HARRELL, J.,
dissenting, in which ADKINS, J., joins.
I dissent, for the same reasons explained in my dissents in Cuffley v. State, 416 Md. 568, 587-602, 7 A.3d 557, 568-577 (2010); and Baines v. State, 416 Md. 604, 621-28, 7 A.3d 578, 588-592 (2010). By marking the present case thusly, I hope that, when a future Court majority gets around to undoing the mischief of Cuffley and Baines, it will take-down the majority opinion in the present case as well.
Judge ADKINS authorizes me to state that she joins the views expressed here.